Citation Nr: 1449352	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right (dominant) upper extremity neuropathy, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for left (non-dominant) upper extremity neuropathy, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for high blood pressure.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to service connection for acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION


The Veteran had active service from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2013.  A transcript of the hearing has been associated with the claims file.  



The issues of service connection for right and left upper extremity neuropathy; bilateral hearing loss; tinnitus; bilateral knee disorders; and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The credible and competent evidence of record does not make it at least equally likely that the Veteran's hypertension is a result of his presumed Agent Orange exposure in Vietnam or is related to his service-connected ischemic heart disease on a secondary basis.  

2.  The credible and competent evidence of record does not make it at least equally likely that the Veteran's digestive condition involving acid reflux had its onset during service or is related to his service-connected ischemic heart disease on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2014).

2.  The criteria to establish service connection for a digestive condition involving acid reflux are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in July 2010, which was sent prior to the February 2011 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records, in relevant part, have been obtained and appear to be complete.  In this regard, it is recognized that several of his unrelated claims are being concurrently remanded in this decision on the basis that certain in-service hospitalization records appear to be missing.  The instant claims can be decided without these in-service hospitalization records because there is no indication that the missing  records may be relevant to the claimed hypertension or acid reflux.  To the contrary, the in-service hospital records appear to involve treatment following a motor vehicle accident.  These are not relevant to hypertension because the Veteran maintains that hypertension manifested well after service, and he is claiming the condition is either due to Agent Orange exposure or is secondary to a previously service-connected disability.  With regard to acid reflux, he specifically asserted that he did not start treatment until after service.  See Hr'g Tr. 22-23.  Accordingly, there is no reasonable basis to conclude that the missing in-service hospital records might be relevant to these two claims.  

Otherwise, the record before the Board appears to contain those available private medical records and VA treatment records identified as potentially relevant.  It is clear that not all private treatment records have been obtained.  More specifically, with regard to hypertension, the Veteran indicated that he had treatment at Grant Medical Center from 1985 to 1986.  The RO attempted to obtain these records, but the facility affirmatively responded in August 2010 that the records were "no longer available" as they had been destroyed.  The RO provided the Veteran with written notification of this fact in the February 2011 rating decision.  See 38 C.F.R. § 3.159(e)(1) (2014).  To the extent he was not given prior notice, the Board finds that any error is non-prejudicial.  The Veteran was specifically notified in a July 2011 notice that VA was attempting to obtain those records, but that it was ultimately his responsibility to obtain them.  He has not indicated, and there is otherwise no basis to believe, that the records have since become obtainable.  Remanding to again provide notice of this fact would not cure the original notice defect and, therefore, be an idle and useless effort simply for the sake of formality.  See, e.g., NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969). 
 
2. Duty to Provide Examination/Opinion

The Veteran has not undergone VA examinations in connection with the claimed hypertension or acid reflux, but the Board finds that VA examinations are not necessary to decide the appeal.  More specifically, the evidence of record does not indicate a direct or secondary relationship in either claim.  Rather, the evidence already of record tends to make it more likely that a positive relationship is absent in both claims.  The Veteran's own conclusory testimony, for the reasons given in greater detail herein below, lack any degree of reliability or validity sufficient to indicate a direct or secondary relationship warranting a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).    

Because the evidence of record is otherwise adequate to fully resolve the claims, no VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not affirmatively note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, eliciting testimony regarding the elements for establishing service connection.  The VLJ also did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service, and it has been discussed that such medical records are no longer obtainable.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Analysis

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension and peptic ulcers, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA has also established a list of diseases for which a nexus to service will be presumed if a veteran was exposed to an herbicide agent during service.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307.  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

(1) High Blood Pressure

The Board notes that high blood pressure is also commonly called hypertension.  These terms may be used interchangeably.  

In this regard, the Veteran maintains that the condition is either (a) due to Agent Orange exposure or (b) secondary to his service-connected ischemic heart disease (IHD).  There is no material dispute that he is currently diagnosed with hypertension.  There is also no material dispute that he served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  Finally, it is not in dispute that he is currently service-connected for IHD (coronary artery disease status post catheterization).  Accordingly, the only issue materially in dispute is the nexus question -- whether  the Veteran's hypertension is due to Agent Orange exposure or is secondary to service-connected IHD.  

Agent Orange

The Board again notes that the Veteran served in Vietnam and is, therefore, presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307. 
This was specifically noted during the Board hearing in the context of this claim.  See Hr'g Tr. 19.  Accordingly, this theory of entitlement is reasonably raised.  

In this regard, the National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2012 identified hypertension as having "Limited or  Suggestive Evidence of an Association" with Agent Orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at  20309.  

Although categorized as such by NAS, VA could not establish a presumption of service connection for hypertension because "the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection."  Id. 20310-11.  

Here, the question is not whether hypertension is a presumptive disease.  It is not.  See 38 C.F.R. § 3.309(e), Note 2.  Nonetheless, the Secretary's decision to exclude it from the presumptive list is determinative.  Notably, the criteria for establishing a presumption of service connection are that "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  See id. at 20308.  Stated differently, by saying that a presumption of service connection could not be established, VA was determining that the medical and scientific evidence is not at least in equipoise in establishing such a causal relationship.  Consequently, while a positive relationship between Agent Orange exposure and hypertension is a remote possibility, such a relationship is too speculative at present to indicate such a relationship in the instant appeal.  See 38 C.F.R. § 3.102 (a reasonable doubt is one "within the range of probability as distinguished from pure speculation or remote possibility.").

As such service connection cannot be granted on this basis.  

Secondary to IHD

On the secondary question, the most probative evidence establishes that hypertension is not secondarily related to the Veteran's IHD.  Most notably in this regard, the Veteran underwent a consultation in January 2005 with a private cardiologist for his IHD.  This treatment record gives his cardiac risk factors to include hypertension.  This would indicate that hypertension was a risk factor for IHD rather than the reverse.  In this situation, service connection cannot be granted for a hypertension.  

The Veteran himself maintains that his hypertension is secondary to IHD.  With regard to the secondary relationship,  he supported his claim by testifying that the conditions first manifested after service at approximately the same time in the 1980s.  See Hr'g Tr. 19.  The Board must find that his testimony has no evidentiary value tending to increase the likelihood of a secondary relationship.  First, this Veteran has not demonstrated any knowledge, education, training, or experience that would allow him to recognize a secondary relationship between these two conditions.  Second, the secondary relationship between IHD and hypertension is not within the ability of a lay person to assess and such a relationship is not so well known that a lay person may be expected to know it.  To the extent the Veteran asserts a secondary relationship on the basis of the two conditions becoming manifest close together in time, it is widely accepted that a temporal proximity is not a valid indicator of a nexus.  See e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).  Thus, the Board finds that the Veteran's contentions regarding the relationship between hypertension and IHD has no evidentiary value tending to increase the likelihood of a secondary nexus.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Apart from his own lay belief, the Veteran testified that his doctors thought it was "extremely odd" for someone in his "kind of physical condition" to have hypertension.  See Hr'g Tr. 14.  As discussed earlier in this decision, the medical records from these doctors (at Grant Medical Center) are not available to the Board as they were previously destroyed by the records custodian.  In light of their absence, the Board is unable to assess the evidentiary value of such medical opinions, which is further compounded with by the impeached credibility of the Veteran's testimony (as discussed herein below).  As such, the Board cannot determine the factual premise and reasoning underpinning such favorable medical opinions.  Therefore, these medical opinions cannot be found to have any evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Horn v. Shinseki, 25 Vet. App. 231, 240 (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).  

For these reasons, the evidentiary record is not in equipoise as to all material elements of the claim.  Accordingly, the claim cannot be granted.  In reaching this determination, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Nonetheless, the evidence is not in relative equipoise on the nexus element, which is the material element in dispute in the claim.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(2) Acid Reflux

The Veteran maintains that this condition either started during service or is secondary to his service-connected IHD.   

As a threshold matter, the Board notes that the RO characterized this issue as service connection for "acid reflux."  The Board has maintained this characterization for purposes of facial consistency.  Nonetheless, the Board has interpreted the Veteran's claim to broadly include any digestive condition involving acid reflux.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this regard, the Veteran submitted private medical records from January 2005 showing that he took milk of magnesia (abbreviated as "MOM") and Mylanta.  It is commonly understood that these two medications are associated with acid reflux.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  More recently, an October 2011 VA treatment record shows a diagnosis of gastroesophageal reflux disease (GERD) dyspepsia.  Accordingly, it is not materially in dispute that the Veteran is currently diagnosed with this condition.  

Nonetheless, the credible and competent evidence makes it unlikely that it is directly related to service or secondarily related to IHD.  

With regard to the nexus question, the Veteran testified at his Board hearing that he started taking medication "[r]ight after I got out of service."   See Hr'g Tr. 23.  However, he gave contradictory testimony.  Earlier in the hearing, his representative asserted on his behalf that he has "had that since about the same time as [he has] had the heart problems," and the Veteran unequivocally testified that he feels it is "[a]bsolutely" secondary to his IHD.  See Hr'g Tr. 15.  In light of these conflicting statements, the Board is unable to determine whether it is contention that his symptoms started in close proximity to service or at the same time his "heart problems" started, which he earlier testified at the Board hearing was in the "[e]arly eighties."  See Board Hr'g Tr. 13.  These two time periods are not so close in time that they could be reasonably considered the same.  Accordingly, his conflicting testimony indicates that he is not a reliable historian or, possibly, that he is contextually re-casting his history to present his case in whatever light might be more favorable to the outcome of the claim.  

The latter appears possible because, upon closer inspection, he did not actually testify that his symptoms started during service or within one year of service separation.  Rather, his vague statement was that he started taking over-the-counter medication "[r]ight after I got out of service."  See Board Hr'g Tr. 23.  He implied that this was contemporaneous with his separation from service.  However, his vague testimony further undermines his credibility by tending to increase the likelihood that he was attempting to purposely mislead the Board by being so imprecise as to make the Board consider that his symptoms actually started during service.  While it is not impossible, the context and generally vague character of his testimony tends to further impeach his credibility.

Ultimately, whether unintentional or not, the Board cannot reconcile his testimony indicating both that his symptoms started shortly after service and that his symptoms started 10 years after service.  In other words, the accuracy of his testimony is called into question, and it cannot be relied on to support his claim.  

With regard to the direct and secondary theories, as with the claimed hypertension, the Board finds again here that his testimony has no evidentiary value tending to increase the likelihood of a nexus because the issue extends beyond the common knowledge and competency of a lay person.  In other words, even if he started self-medicating shortly after service or if his condition manifested in close temporal proximity to his IHD, the temporal proximity in either context has no evidentiary value tending to increase the likelihood that the condition started during service or is secondarily related to his IHD.  See Jandreau, 492 F.3d at 1377 n.4.  

Apart from his own testimony, the Board cannot identify any other evidence introduced into the record which might tend to increase the likelihood that his condition is directly due to service or is secondarily related to IHD.  

For these reasons, the evidentiary record is not in equipoise on the nexus element.  In reaching this determination, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Nonetheless, the evidence is not in relative equipoise on the nexus element, which is the material element in dispute in the claim.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for hypertension is denied.

Service connection for acid reflux is denied.  


REMAND

A.  Missing Records

With regard to the claimed upper extremity neuropathy, low back disorder, and bilateral knee condition, the Veteran's primary contention is that the conditions result directly from a motor vehicle accident (MVA) during service.  He testified at his Board hearing that he was hospitalized at Ireland Army Hospital in Fort Knox for two days after the MVA.  Hr'g Tr. 4.  No such hospital records are associated with the claims file.  However, it does not appear that any steps were taken to attempt to obtain them.  

In this regard, it is understood that the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) advises that records of hospitalization in service are filed separately from service treatment records and require a separate request.  See M21-1MR Part IV.ii.1.D.14a.   Such efforts should be undertaken here. 

B.  VA Examination

With regard to the claimed hearing loss and tinnitus, a new VA examination is needed.  Previously, the Veteran underwent a VA examination in January 2011.  The VA examiner gave an unfavorable opinion.  However, the basis for the opinion is unclear.  Specifically, the VA examiner found that:

It is my opinion that veteran's hearing loss is less likely as not related to his military noise exposure.  I base my opinion on the fact that veteran's SMR's show enlistment physical dated 3 JAN 1968 which revealed normal hearing for 500 Hz through 4000 Hz bilaterally and ETS physical dated 14 JAN 1970 revealed normal hearing 500 Hz through 4000 Hz bilaterally.  No STS (Significant Threshold Shift) worsening in hearing was noted for either ear when comparing the enlistment and separation physical.  The DOD criteria for "STS" is a shift of + or - 15dB or greater at 1000 Hz, 2000 Hz, 3000 Hz or 4000 Hz or a shift of + or - 10dB or greater in the average across 2000 Hz, 3000 Hz and 4000 Hz, in either ear.  Therefore, current hearing loss must have been incurred post military service.

In other words, the VA examiner found significant that the Veteran's hearing loss did not worsen during service when comparing the entrance audiogram with the separation audiogram.  Yet, it is historically significant that two different standards for conducting audiometry testing were being used during this time period, and it does not appear that the VA examiner considered this factor.  

More specifically, the separation examination affirmatively notes that the results were reported in the "ASA" standard.  The entrance examination does not identify which standard was used.  Because the Board is unable to determine from the VA examiner's opinion whether this factor was considered and, if so, whether the examiner converted audiometry results to the same standard, remand for clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all hospital in-patient treatment records relating to the Veteran as generated at Ireland Army Hospital at Fort Knox between August 1969 and December 1969.  

2.  As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the service department or record custodian advises that the requested records do not exist or the custodian does not have them.

3.  All attempts to fulfill the preliminary development specified in paragraphs 1-2 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

4.  Arrange for the Veteran's complete claims folder to be returned to the examiner who conducted the January 2011 VA audiological examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional in-person examination should be determined by the examiner.)  

The examiner is asked to review the entire record, including the results of the last examination.  Based on this review, the examiner is asked to address each of the following questions:

(a) What standard was most likely used to report the audiometry results at service entrance in June 1968 (American Standards Association (ASA) or International Standards Organization (ISO)-American National Standards Institute (ANSI))?  If this cannot be determined, please explain why.  

(b) When taking into consideration the different standards used, if any, is it at least as likely as not (i.e., is it at least equally probable) that the Veteran's hearing impairment or tinnitus either (1) had its onset directly during service, to include as a result of noise exposure involving artillery, or (2) became manifest within a one-year period following discharge from service?

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

5.  After completing all actions set forth in paragraphs 1-4, undertake any further action needed as a consequence of the development completed in paragraphs 1-4 above, to include obtaining any necessary VA examinations.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


